In response to appellant's motion we have again examined this record. The only exception appearing therein was taken to the admission of appellant's written confession. If the record exhibited facts which established as true the alleged grounds of objections to the confession, such confession would be held inadmissible by us, but the rule is beyond doubt as stated in the original opinion, viz.: that unless there be some certificate of the truth of the grounds of objection made, we will have to hold the action of the trial court correct in his ruling.
From the qualification appended to said bill of exception we are informed that there was a written warning "on the same," referring to the written confession which was examined by the court below and by him construed as being in compliance with the statute. We are clearly bound by the qualification. When the State offered that part of said confession which appears in the statement of facts, all of the said document was perforce before the court and accessible to appellant and his counsel, and if said writing contained no sort of written statement purporting to be a warning, appellant could with apparent ease have made objection to the introduction of same *Page 578 
upon this ground, and could have had such ground verified, in which event our duty to reverse would have been plain under the statute; but neither side having offered the purported warning which was on the written confession, or shown that same contained no warning we are compelled to take what was said by the trial court as true. We find nothing in the authorities cited holding to the contrary.
The motion for rehearing is overruled.
Overruled.